Citation Nr: 1046561	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the right 
knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected patellofemoral compartment degenerative 
joint disease of the left knee.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from June 2005 and July 2006 rating decisions rendered 
by the Department of Veterans Affairs (VA) Regional Office 
Lincoln, Nebraska (the RO) which granted service connection for 
patellofemoral compartment degenerative joint disease of the left 
knee and service connection for degenerative joint disease of the 
right knee, respectively.  

The Veteran perfected timely appeals as to the initial disability 
ratings assigned to each knee disability.  In May 2009, the Board 
denied increased ratings for each knee, and the Veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2010 Order, the Court 
granted a Joint Motion for Remand (JMR) filed by the parties, and 
remanded the matter to the Board for further analysis of whether 
a higher disability rating based upon additional functional loss 
due to pain on motion, flare-ups and repetition is warranted.  In 
its Order, the Court specified that only the two issues involving 
the Veteran's knees were subject to the remand; the Court left 
undisturbed the Board's other holdings pertaining to the issues 
of the disability rating assigned to the Veteran's bilateral 
hearing loss, the effective date assigned to the grant of service 
connection for left knee degenerative joint disease, and whether 
new and material evidence was submitted to reopen a claim for 
entitlement to service connection for Scheuermann's disease of 
the dorsal spine. 

In May 2010, the Veteran submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304 (2010).  

In light of the instructions of the June 2010 Court-adopted JMR, 
the Board remanded the Veteran's claims for additional 
evidentiary development.  The Veteran's claims have returned to 
the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the case must be remanded again.  The Board regrets 
the additional delay that will result from this remand.  
Nonetheless, due to the evidentiary state of the appeal and the 
specific instructions of the January 2010 Court-adopted JMR, an 
additional remand is necessary.

As noted in the Introduction above, the parties agreed that the 
Board wrongly construed the May 2005 and June 2006 VA examiners 
statements concerning additional limitation of motion of both 
knees after repetitive use and during flare-ups as per the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
the January 2010 JMR.  Specifically, the January 2010 Court-
adopted JMR noted that the VA examiners statements concerning the 
Veteran's additional limitation of motion after repetitive use 
and during flare-ups were speculative, and thus, inadequate for 
VA purposes.  Consequently, the Board's June 2010 remand 
instructed, inter alia, that the Veteran be afforded another VA 
examination, and that "The examiner is requested to identify all 
functional impairment in addition to limitation of motion, with 
particular attention to additional loss due to pain on motion, 
flare-ups, weakness, and fatigability."  [emphasis added by the 
Board].  See the June 2010 Board remand at page 4.  

The Veteran was provided a VA joints examination in July 2010; 
the report of which has been associated with the Veteran's VA 
claims file.  The July 2010 VA examiner, who previously examined 
the Veteran during the May 2005 VA examination, clearly stated 
that the Veteran had additional limitation of motion after 
repetitive use; such was reported in terms of degrees for each 
knee.  However, concerning additional loss of range of motion 
during flare-ups, the July 2010 VA examiner stated "This 
examiner could not determine additional limitation following 
repetitive use during flare-ups, as this would be speculation."  
See the July 2010 VA examination report.  In consideration of the 
instructions of the January 2010 JMR, the July 2010 VA examiner's 
statement is inadequate.  

The VA examiner implies that simply stating an opinion cannot be 
rendered without speculation is sufficient.  It is not.  The 
examiner did not indicate a reason as to why the issue cannot be 
addressed.  The Court recently held that before the Board can 
rely on an examiner's conclusion that an opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  See Jones v. Shinseki, No. 07- 3060 
(U.S. Vet. App., March 25, 2010).  As the Court noted in Jones:  

An examiner's conclusion that a diagnosis or etiology 
opinion is not possible without resort to speculation 
is a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion.  However, a bald 
statement that it would be speculative for the 
examiner to render an opinion as to etiology or 
diagnosis is fraught with ambiguity.  For example, it 
is not clear whether the examiner lacks the expertise 
to render such an opinion, or whether some additional 
testing or information is needed, and possibly 
available, that would permit such an opinion, either 
of which would render the opinion inadequate for 
resolving the claim. 

This does not mean that a medical examiner must provide a 
conclusive opinion.  The Court further noted in Jones that there 
are instances where an inconclusive medical opinion is 
legitimate:

Even when a VA medical examiner has obtained and 
considered all relevant and available information, 
there will nevertheless be instances in which the 
examiner is still unable to furnish the requested 
opinion.  There are limits to even the most current 
medical knowledge. In certain cases, no medical expert 
can assess the likelihood that a condition was due to 
an in-service event or disease, because information 
that could only have been collected in service, or 
soon thereafter, is missing, or the time for obtaining 
other information has passed.  Similarly, the valid 
application of current medical knowledge could yield 
multiple possible etiologies with none more likely 
than not the cause of a Veteran's disability, such 
that a physician could only speculate as to the cause 
of a claimant's disability or condition. 

In light of the instructions of the January 2010 JMR and the 
medical evidence of record since the Board's June 2010 remand, an 
additional remand is necessary.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has not 
been completed, another remand is now required.  38 C.F.R. § 19.9 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another 
VA orthopedic examination by a physician 
with appropriate expertise to identify all 
impairment resulting from the Veteran's 
service-connected knee disabilities.  The 
claims folder, including all records 
obtained pursuant to the above request, 
must be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the examiner 
should be performed in conjunction with the 
examination.  The examiner must identify 
all functional impairment in addition to 
limitation of motion, with particular 
attention to additional loss due to pain on 
motion, flare-ups, weakness, and 
fatigability.  The complete rationale for 
all opinions expressed should be fully 
explained.  The examiner must comment as to 
the loss of motion (measured in degrees) 
(1) upon repetitive testing AND (2) during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).   For example, 
no medical expert could provide the 
requested opinion because information from 
service or shortly thereafter is missing; 
current medical knowledge could yield many 
possible answers and/or opinions; the 
examiner lacks the expertise to render the 
requested opinion; or other testing is 
needed.

2.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

